Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 - 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 13 of U.S. Patent No. 10,843,016. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application read on the allowed claims of US 10,843,016. The claimed weight bearing fall protection connector (claims 1 - 13) currently read on the claimed weight bearing fall protection connector (claims 1 - 20) of the instant application.
Claim Objections
Claim 14 is objected to because of the following informalities:  the recitation "Snap Hook" (line 2) should be replaced by -- snap hook --.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  the recitation "Snap Hook" (line 2) should be replaced by -- snap hook --.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 - 3, 6, 7 and 13 - 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hooten, US 2011/0103558.
Regarding Claim 1, Hooten discloses a weight bearing fall protection connector [for connecting one piece of fall protection equipment to another piece of fall protection equipment to transfer the weight of the worker in the event of a fall], the connector comprising: a first connection member 16 [configured to attach the connector to one piece of fall protection equipment]; a second connection member 16 [configured to attach the connector to another piece of fall protection equipment], the first and second connection members (16) fixed to each other (via strap 12) [to transfer the weight of a worker in a fall event and for movement relative to each other between a ready position where the connector has not experienced a fall event while connected to a worker and a fall position where the connector has experienced a fall event while connected to a worker]; a breakable component 20 operably connected to the first and second connection members (16) and having a retaining condition wherein the breakable component (20) maintains the connection members (16) in the ready position and a broken condition wherein the breakable component (20) allows the connection members (16) to move to their fall position after the breakable component (20) has been broken (at a weak zone 21) by a weight transfer from a fall event; and a wireless fall indicator 30 comprising: a wireless transmitter (device 30 is capable of transmitting an automatic emergency signal; see paragraph [0038]), and a switch (an electrical circuit, mechanical connection, wireless connection or other apparatus; paragraph [0030]) configured to activate the wireless transmitter (EPIRB) in response to movement of the connection members from the ready position to the fall position, [the wireless transmitter configured to transmit a wireless signal indicating that a worker has fallen when the wireless transmitter is activated by the switch]. 
Claim language set in brackets set forth above and below in this office action are considered by the examiner to be intended use that fails to further limit the structure of the claimed invention. Since the claimed invention is directed solely to that of the fall protection connector, the prior art must only be capable of performing the functional recitations in order to be applicable, and in the instant case, the examiner maintains that the apparatus for activating a communication device operably connected to a safety lanyard disclosed by Hooten (US 2011/0103558), is indeed capable of the intended use statements. Note that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.
Regarding Claim 2, Hooten discloses the weight bearing fall protection connector of claim 1 wherein: the first connection member (16) comprises a first connection portion (hook portion) to attach the first connection member (16) [to one piece of fall protection equipment 200]; the second connection member (16) comprises a second connection portion (hook portion) to attach the second connection member (16) [to another piece of fall protection equipment 100]; and each of the connection members (16) has a weight transfer portion (base portion) engaged (via the strap 12) with the weight transfer portion (base portion) of the other connection member (16) [to transfer the weight of a worker from the first connection member to the second connection member during a fall event]. 
Regarding Claim 3, Hooten discloses the weight bearing fall protection connector of claim 2 wherein the weight transfer portions (base portions) are engaged to each other (via the strap 12) for guided translation relative to each other as the connection members (16) move from the ready position to the fall position (broken component 20), and each of the weight transfer portions (base portions) has a stop surface that engages another surface (of the strap 12) to retain the connection members (16) in the fall position. 
Regarding Claim 6, Hooten discloses the weight bearing fall protection connector of claim 2 wherein at least one of the weight transfer portions (base portions) comprises a collar (for the strap 12 to connect to) that engages the other weight transfer portion (via the strap 12) to retain the connection members (16) in the fall position. 
Regarding Claim 7, Hooten discloses the weight bearing fall protection connector of claim 1 wherein the breakable component (20) is a shear pin (see figure 1B; the component 20 resembles a pin) that shears (at zone 21) in response to a fall event. 
Regarding Claim 13, Hooten discloses weight bearing fall protection connector of claim 1 wherein the connector (100; further reconsidered to be element 100) is a D-ring connector (see figure 1A). 
Regarding Claim 14, Hooten discloses weight bearing fall protection connector of claim 1 wherein the connector (further reconsidered element 16; wherein the connector 16 comprises first and second members 14 and 15) is a Snap Hook connector (figure 1A). 
Regarding Claim 15, Hooten discloses a weight bearing fall protection connector comprising: a first connection member 16 [configured to be coupled to a first piece of fall protection equipment]; a second connection member 16 [configured to be coupled to a second piece of fall protection equipment], the first and second connection members (16, 16) being rotatably fixed to each other (via a strap element 12; the connection members are fixed and rotatable to each other with the strap 12 acting as the attachment for said members 16), wherein the first connection member (16) is configured for movement relative to the second connection member (16) [to transfer the weight of a worker in a fall event between a ready position when the fall event has not occurred and a fall position in an instance in which the first connection member is coupled to the first piece of fall protection equipment, the second connection member is coupled to the second piece of fall protection equipment, one of the first or second pieces of fall protection equipment are properly worn by the worker, and the fall event has occurred]; a breakable component 20 operably connected to the first connection member (16) and having a retaining condition wherein the breakable component (20) maintains the first connection member (16) in the ready position and a broken condition wherein the breakable component (20) allows the first connection member (16) to move to the fall position after the breakable component (20) has been broken (at a weak zone 21) by a weight transfer from a fall event; and a wireless fall indicator 30 comprising: a wireless transmitter (device 30 is capable of transmitting an automatic emergency signal; see paragraph [0038]), and a switch (an electrical circuit, mechanical connection, wireless connection or other apparatus; paragraph [0030]) configured to activate the wireless transmitter (EPIRB) in response to movement of the first connection member (16) from the ready position to the fall position, [the wireless transmitter configured to transmit a wireless signal indicating that the worker has fallen when the wireless transmitter is activated by the switch].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 12, 16 and 18 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hooten, US 2011/0103558.
Regarding Claim 10, Hooten discloses the weight bearing fall protection connector of claim 1 wherein the switch (trigger mechanism) comprises an electrically conductive material, e.g. dielectric insulator, electrically conductive device connected (via the strap 12) with the connection members (16) in the ready position and triggers the fall indicator (30) with the connection members (16) in the fall position. 
Hooten does not explicitly disclose a pair of electrical contacts that are spaced from each other with the connection members in the ready position and pressed against each other with the connection members in the fall position. However, the Examiner takes OFFICIAL NOTICE that it is well known for electrical contacts to be separated to configure an electric switch so that the connection of the contacts triggers a signal. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the switch of Hooten to include a pair of electrical contacts to trigger the fall indicator (30) as a switch design since it is a simple design for the switch.
Regarding Claim 12, Hooten discloses the weight bearing fall protection connector of claim 1, wherein at least one of the connection members or the breakable component (20) is configured to generate a magnetic field (paragraph [0031]), and the switch (the trigger mechanism) utilizes one or more magnets to activate the wireless fall indicator 30 as the connection members (16) move from the ready position to the fall position (breaking the zone 21).
Hooten does not explicitly disclose the switch is a magnetic reed switch that is actuated in response to movement of the magnetic field. The examiner takes Official Notice that it is known in the art that magnetic reed switches are well known in the industry as a magnetic switch. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the magnetic switch of Hooten to include a known reed switch in order to provide a known reliable switch for the fall protection connector. 
Regarding Claim 16, see the rejection of claim 10 above.
Regarding Claim 18, see the rejection of claim 12 above.
Regarding Claim 19, Hooten discloses a weight bearing fall protection connector [for connecting one piece of fall protection equipment to another piece of fall protection equipment to transfer the weight of a worker in an event of a fall], the connector comprising: a first connection member 16 including a first connection portion (D-ring for connecting to a strap 12) [configured to attach the first connection member to one piece of fall protection equipment]; a second connection member 16 including a second connection portion (another D-ring for connecting to the strap 12) [configured to attach the weight bearing fall protection connector to another piece of fall protection equipment], the first and second connection members (16, 16) rotatably fixed to each other (see rejection of claim 15 above) [and configured to transfer the weight of a worker in a fall event and for movement relative to each other between a ready position where the weight bearing fall protection connector has not experienced a fall event while connected to a worker and a fall position where the weight bearing fall protection connector has experienced a fall event while connected to a worker]; a breakable component 20 operably connected to the first and second connection members and having a retaining condition wherein the breakable component maintains the connection members in the ready position and a broken condition wherein the breakable component allows the connection members to move to their fall position after the breakable component has been broken (at a weak zone 21) by a weight transfer from a fall event; and a wireless fall indicator 30 comprising: a wireless transmitter (device 30 is capable of transmitting an automatic emergency signal; see paragraph [0038]), and a switch (an electrical circuit, mechanical connection, wireless connection or other apparatus; paragraph [0030]) configured to activate the wireless transmitter (EPIRB) in response to movement of the connection members from the ready position to the fall position, [the wireless transmitter configured to transmit a wireless signal indicating that a worker has fallen when the wireless transmitter is activated by the switch]. 
Hooten does not explicitly disclose wherein the switch includes one of: a magnetic reed switch that is actuated in response to movement of the connection members from the ready position to the fall position, or a pair of electrical contacts that are spaced from each other with the connection members in the ready position and pressed against each other by the stop surfaces with the connection members in the fall position.
Hooten does not explicitly disclose the switch is a magnetic reed switch that is actuated in response to movement of the magnetic field. The examiner takes Official Notice that it is known in the art that magnetic reed switches are well known in the industry as a magnetic switch. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the magnetic switch of Hooten to include a known reed switch in order to provide a known reliable switch for the fall protection connector. 
Regarding Claim 20, Hooten teaches the weight bearing fall protection connector of claim 19. Hooten further discloses wherein the weight bearing fall protection connector comprises one of: a D-ring connector (at the end of the first connection member 16 or the second connection member 16), a carabiner (the connection members 16 are considered carabiners), a Snap Hook connector, a snap ring, an anchor ring, a spring catch, a swivel shackle, or a swiveling snaphook.
Allowable Subject Matter
Claims 4, 5, 8, 9, 11 and 17 would be allowable upon a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) to overcome the rejection based on nonstatutory double patenting set forth in this Office action, provided the reference application or patent either is shown to be commonly owned with the examined application, and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for similar art cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWLAND DO whose telephone number is (571)270-5737. The examiner can normally be reached Monday-Thursday 8:30 - 7:00 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICTOR D BATSON can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	/R.D./           Examiner, Art Unit 3677                                                                                                                                                                                             

/Robert Sandy/           Primary Examiner, Art Unit 3677